Citation Nr: 0817798	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-32 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from September 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  


FINDINGS OF FACT

1.  Disability due to hypertension is not attributable to a 
service-connected disease or injury.

2.  Disability due to coronary artery disease is not 
attributable to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).

2.  Coronary artery disease is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d at 1317 (Fed. Cir 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  A VA opinion was obtained.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria & Analysis

Initially, the Board notes that there has been no assertion 
that hypertension or coronary artery disease is directly 
related to combat service.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2007).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the appellant has not claimed 
that either hypertension or coronary artery disease was 
incurred or aggravated in service but has limited his appeal 
to secondary service connection, as reflected in the August 
2004 claim and the May 2008 Informal Hearing Presentation.  
He asserts that both hypertension and coronary artery disease 
are caused by his service-connected diabetes mellitus.  
Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in this 
case, in order to warrant service connection for hypertension 
or coronary artery disease, the evidence must show that the 
appellant's service-connected disability either caused or 
aggravated hypertension or coronary artery disease.  The 
Board is aware of the change in 38 C.F.R. § 3.310.  Clearly, 
the new regulation is restrictive and the Board shall not 
give impermissibly retroactive effect to the new regulation 
in this case.  See 38 C.F.R. § 3.310 (effective October 10, 
2006).

The appellant is service-connected for diabetes mellitus, as 
reflected in the March 2005 rating decision.  VA records, to 
include a September 2003 treatment record and the January 
2005 VA opinion, show diagnoses of coronary artery disease 
and hypertension.  The January 2005 VA examiner specifically 
stated that the appellant's hypertension and coronary artery 
disease were not secondary to his diabetes mellitus.  Rather, 
coronary artery disease and hypertension were attributed to 
the appellant's 35-year history of smoking.  The Board notes 
that a July 2002 treatment record reflects an assessment of, 
"Unstable angina pectoris, sounds like acute coronary 
syndrome in a patient with multiple risk factors for coronary 
artery disease," noting diabetes mellitus and hypertension.  
The January 2005 VA opinion notes however, that while 
hypertension and coronary artery disease are well recognized 
complications of diabetes mellitus, in this appellant's case, 
the coronary artery disease and hypertension were diagnosed 
in close proximity to the diagnosis of diabetes mellitus, and 
thus, his hypertension was considered to be essential 
hypertension.  While the Board has considered the July 2002 
assessment, the Board finds that it does not provide a 
sufficient basis for the Board to conclude that either 
hypertension or coronary artery disease is secondary to 
service-connected diabetes mellitus.  The Board notes that a 
mere statement of opinion, with out more, does not provide 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  Regardless, the 
Board has accorded more probative value to the January 2005 
VA opinion.  

The determination in this case is based upon the competent 
evidence.  The Board notes that while the appellant is 
competent to report his symptoms, he is not shown to have the 
medical expertise upon which to base a determination in this 
case.  That is, his opinion alone is not sufficient for a 
determination as to a relationship between a service-
connected disability and hypertension or coronary artery 
disease.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
both positive and negative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board has accorded more probative value to 
the objective VA medical opinion establishing that neither 
hypertension nor coronary artery disease was caused by 
service-connected diabetes mellitus and there is no competent 
evidence that service-connected diabetes mellitus aggravated 
hypertension or coronary artery disease.  The Board notes 
that the VA physician reviewed the claims file, the opinion 
provided is supported by the treatment records, and a 
complete rationale accompanied the opinion.  The most 
probative evidence establishes that no degree of disability 
due to hypertension or coronary artery disease is related to 
a service-connected disease or injury.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.







ORDER

Service connection for hypertension is denied.  

Service connection for coronary artery disease is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


